J-S56035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHAN DEWAYNE GOODSON,                    :
                                               :
                       Appellant               :       No. 487 MDA 2018

                 Appeal from the PCRA Order February 16, 2018
                  in the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006103-2015

BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 12, 2018

        Nathan Dewayne Goodson (“Goodson”) appeals from the Order denying

his first Petition for relief filed pursuant to the Post Conviction Relief Act.1 We

affirm.

        On March 2, 2016, Goodson pled guilty to failure to register as a sex

offender, as required under Pennsylvania’s Sex Offender Registration and

Notification Act (“SORNA”),2 in exchange for a sentence of three and one-half

to seven years in prison. Goodson filed no direct appeal from his judgment of

sentence.

        On September 26, 2017, Goodson filed the within Petition, asserting

that pursuant to our Supreme Court’s decision in Commonwealth v. Muniz,

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2   See 18 Pa.C.S.A. §§ 9799.10-9799.41
J-S56035-18


164 A.3d 1189 (Pa. 2017), retroactive application of SORNA to his conviction

violated the ex post facto clauses of the Pennsylvania and United States

Constitutions. After a hearing, the PCRA court dismissed Goodson’s Petition

as untimely filed.   Goodson subsequently filed a timely Notice of Appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Goodson presents the following claim for our review:

      Whether Act 10 of 2018 can be applied against [] Goodson where
      the applicable portion, Subchapter I, is punitive and therefore
      cannot be imposed retroactively under the reasoning of [] Muniz,
      leaving [Goodson] with no duty to register as a sex offender; and
      whether, in the alternative, Subchapter I requires only a ten-year
      period of registration[?]

Brief for Appellant at 4.

      In reviewing an order denying PCRA relief, “we examine whether the

PCRA court’s determination is supported by the record and free of legal error.”

Commonwealth v. Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation and

internal quotation marks omitted).

      Before addressing Goodson’s claim, we first must ascertain whether

Goodson timely filed his PCRA Petition. “The PCRA’s timeliness requirements

are jurisdictional in nature and must be strictly construed; courts may not

address the merits of the issues raised in a petition if it is not timely filed.”

Commonwealth v. Leggett, 16 A.3d 1144, 1145 (Pa. Super. 2011) (citation

omitted).




                                      -2-
J-S56035-18


       Any PCRA petition must be filed within one year of the date that the

defendant’s judgment of sentence becomes final. Id. at 1146. “A judgment

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”                    42

Pa.C.S.A. § 9545(b)(3).

       In the instant case, Goodson filed no direct appeal of his March 2, 2016

judgment of sentence. As a result, his sentence became final 30 days later,

on April 1, 2016.        See Pa.R.A.P. 903(a).          Under the PCRA’s timeliness

provision, Goodson was required to file any petition for relief on or before

Monday, April 3, 2017.3 Goodson did not file the instant PCRA Petition until

September 26, 2017. Thus, Goodson’s PCRA Petition is facially untimely.

       The PCRA’s jurisdictional time bar can be overcome only by satisfaction

of   one   of   the    three   statutory       exceptions   codified   at   42   Pa.C.S.A.

§ 9545(b)(1)(i)-(iii).     Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa.

2017). However, “[a]ny petition invoking an exception … shall be filed within

60 days of the date the claim could have been presented.”                   42 Pa.C.S.A.

§ 9545(b)(2).         The PCRA petitioner bears the burden of proving the




____________________________________________


3See 1 Pa.C.S.A. § 1908 (stating that “[w]henever the last day of any such
period shall fall on Saturday or Sunday, or on any day made a legal holiday
by the laws of this Commonwealth or of the United States, such day shall be
omitted from the computation.”).

                                           -3-
J-S56035-18


applicability of one of the exceptions. Commonwealth v. Edmiston, 65 A.3d

339, 346 (Pa. 2013).

       The Pennsylvania Supreme Court filed its decision in Muniz on July 19,

2017. Thus, Goodson was required to file his PCRA petition, based upon the

Supreme Court’s decision in Muniz, on or before Monday, September 17,

2017.4      Goodson filed the instant Petition on September 26, 2017.

Consequently, Goodson cannot invoke a timeliness exception based upon the

decision in Muniz. See 42 Pa.C.S.A. § 9545(b)(2).

       Even if Goodson had filed his Petition within 60 days of the Supreme

Court’s decision in Muniz, he has failed to plead and prove the newly-

recognized constitutional right exception set forth at subsection (iii). As our

Supreme Court has explained, the exception set forth at subsection (iii) has

two requirements:

       First, it provides that the right asserted is a constitutional right
       that was recognized by the Supreme Court of the United States or
       [the Pennsylvania Supreme Court] after the time provided in this
       section. Second, it provides that the right “has been held” by
       “that court” to apply retroactively. Thus, a petitioner must
       prove that there is a “new” constitutional right and that the
       right “has been held” by that court to apply retroactively.
       The language “has been held” is in the past tense. These words
       mean that the action has already occurred, i.e., “that court” has
       already held the new constitutional right to be retroactive to cases
       on collateral review. By employing the past tense in writing this
       provision, the legislature clearly intended that the right was
       already recognized at the time the petition was filed.
____________________________________________


4 The 60th day fell on Sunday, September 16, 2017. Therefore, Goodson was
required to file his Petition by Monday, September 17, 2017. See 1 Pa.C.S.A.
§ 1908.

                                           -4-
J-S56035-18



Spotz, 171 A.3d at 679 (citation omitted, emphasis added).

       This Court has previously recognized that “Muniz created a substantive

rule that retroactively applies in the collateral context.” Commonwealth v.

Rivera-Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017). However, because

Goodson’s PCRA Petition is facially untimely (unlike the timely filed first

petition at issue in Rivera-Figueroa), he must demonstrate that the

Pennsylvania Supreme Court has held that Muniz applies retroactively in

order to satisfy Section 9545(b)(1)(iii). See Commonwealth v. Murphy,

180 A.3d 402, 405-06 (Pa. Super. 2018) (recognizing that to invoke the

timeliness exception at subsection (iii), the petitioner must demonstrate that

the Pennsylvania Supreme Court has held that Muniz applies retroactively).

To date, the Pennsylvania Supreme Court has not expressly held that Muniz

applies retroactively. Consequently, Goodson cannot rely on Muniz to meet

that timeliness exception.5 See id.

       Because Goodson failed to timely file his PCRA Petition, and because he

has not demonstrated an exception to the PCRA’s timeliness requirement, we

affirm the Order of the PCRA court.




____________________________________________


5 Should the Pennsylvania Supreme Court expressly hold that Muniz applies
retroactively, Goodson may again petition for PCRA relief within 60 days of
that decision.

                                           -5-
J-S56035-18




     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2018




                          -6-